Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 September 2022 has been entered. Claims 1-6 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 14 June 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  
“a blade assembly consisting of a plurality of lateral blades supported on the second body portion” as recited in claim 1 (as illustrated in Fig. 5, the blade assembly “38” comprises, but does not consist of, the plurality of blades “42” because the blade assembly “38” also includes the frame “40”); and
“each lateral blade of the plurality of blades spanning a full width of the blade assembly in said lateral direction” as recited in claim 1 (as illustrated in Fig. 5, the blades “42” span less than the full width of the blade assembly “38”; instead, the frame “40” extends the full width of the blade assembly “38”).
No new matter should be entered.
The amended drawings filed 14 September 2022 are objected to under 35 U.S.C. 132(a) because Fig. 2A of the drawings introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: Fig. 2A adds a food item “15” to be cut into the drawings. This addition introduces new matter because every feature of the food item, such as the relative size between the food item and the cutting apparatus, was not disclosed in the application as originally filed. Applicant is required to cancel the new matter in the reply to this Office Action. The examiner suggests deleting the food item “15” from Fig. 2A (along with amending the specification to delete the recitation of reference character “15”), since the food item is not claimed and need not be shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities:  
 Claim 1 introduces, “a plurality of lateral blades” at the paragraph beginning ‘a blade assembly consisting of a plurality of lateral blades’, and then the claim uses inconsistent terminology to refer to these blades, including “the plurality of blades” (see the two paragraphs beginning ‘each lateral blade of the plurality of blades’) and “the lateral blades” (see the two paragraphs beginning ‘the lateral blades’). Consistent terminology should be used throughout the claim, so all references to these blades should be amended to read – the plurality of lateral blades –. Dependent claims should also be amended to consistently use the same language – the plurality of lateral blades – when referring to the blades (see, as one non-exhaustive example, the recitation of “the lateral blades” in Fig. 2). 
Claim 1 at the final paragraph recites, “as the lateral blades are displaced from the open position to the closed position”. The open and closed positions as introduced are positions of the second body portion. Although the lateral blades are supported by the second body portion, the claim should nonetheless refer to the open and closed positions as being positions of the second body portion. Thus, the examiner suggests amending this recitation to read – as the second body portion is displaced from the open position to the closed position –, or – as the plurality of lateral blades are displaced along with the second body portion as the second body portion moves from the open to the closed position –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 at the paragraph beginning ‘a blade assembly’ recites, “a blade assembly consisting of a plurality of lateral blades supported on the second body portion”. This recitation introduces new matter because the blade assembly as disclosed in the present application as originally filed does not consist of the plurality of lateral blades; instead, the blade assembly as disclosed in the present application as originally filed also includes a frame portion “40”. Page 10 at lines 18-25 of the present application as originally explicitly describes that “blade assembly 38” includes “an upper frame portion 40 which functions as a common frame member for supporting a plurality of individual blades of the blade assembly thereon”. Further, Fig. 5 f the present application as originally shows blade assembly “38” including both the frame portion “40” and the blades “42”. Since the blade assembly as originally disclosed includes an upper frame portion in addition to the blades, the blade assembly as originally disclosed does not ‘consist of’ the plurality of lateral blades. Therefore, the recitation of “a blade assembly consisting of a plurality of lateral blades supported on the second body portion” introduces new matter.
Claim 1 at the second to last paragraph recites, “each lateral blade of the plurality of blades spanning a full width of the blade assembly in said lateral direction”. This recitation introduces new matter. This recitation introduces new matter because the plurality of blades as disclosed in the present application as originally filed do not span a full width of the blade assembly in the lateral direction; instead, the blades extend close to, but not the entirety of, the full width of the blade assembly in the lateral direction. First, page 10, line 25 to page 11, line 3 states, “The upper frame portion 40 defines a pair of laterally protruding flanges along opposing sides of the blade assembly having a thickness and defining an overall lateral width which closely matches the thickness of the upper grooves and the overall lateral width of the upper channel portion 32b.” This passage explains that the flanges on the frame portion “40” define the ‘overall lateral width’ of the blade assembly. Moreover, Fig. 5 of the present drawings clearly illustrates that the frame portion “40” of the blade assembly “38” extends the full width of the blade assembly, whereas the blades “42” have a lesser width than the frame portion “40”. Thus, the frame portion “40” (rather than the blades “42”) as disclosed spans the full width of the blade assembly “38” in the lateral direction. Further, although page 11, lines 15-16 states, “Each blade spans substantially the full width of the blade assembly”, the word ‘substantially’ in this passage, particularly when this passage is interpreted in view of Fig. 5, indicates that the blades do not extend the full width of the blade assembly. Instead, the blades extend a ‘substantial’ portion of the full width. As a result, the recitation that “each lateral blade of the plurality of blades spanning a full width of the blade assembly in said lateral direction” introduces new matter. 
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “said lateral direction” in the paragraph beginning ‘the supporting surface including’. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “said lateral direction” is intended to refer to any lateral direction, or whether this lateral direction must be a lateral direction of the previously introduced “plurality of lateral blades”. As disclosed in the present specification, the lateral blades appear to extend in the lateral direction. However, limitations from the disclosed embodiment should not be read into the claim, and the fact that the claim does not explicitly state that the lateral direction is the direction in which the lateral blades extend suggests that the lateral direction need not necessarily be limited to the direction in which the lateral blades extend. Moreover, this limitation is indefinite because claim 1 later introduces, “a lateral direction” in which the cutting edges of the lateral blades extend (see the third to last paragraph). It is unclear whether “said lateral direction” and “a lateral direction” are intended to refer to the same lateral direction, or whether the Applicant intends to permit there to be more than one lateral direction. Still further, if there are two ‘lateral directions’ permitted by the claim, then the particular lateral direction referred to by “the lateral direction” at the third to last paragraph is indefinite because it is unclear which of the two lateral directions must be perpendicular to the second longitudinal axis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CH 667 381 A5 to Utz.
Regarding claim 1, Utz discloses a chopping apparatus (see Figs. 1-3) for chopping a food item 6 (see the page 1, lines 23-25), the apparatus comprising: 
a first body portion 1 which is elongate in a first longitudinal direction (the first longitudinal direction being an up/down direction relative to Fig. 2) between a first end of the first body portion (the first end being a lower end relative to Fig. 2) and an opposing second end of the first body portion (the second end being an upper end relative to Fig. 2) so as to define a first longitudinal axis extending in the first longitudinal direction between the first end of the first body portion and the second end of the first body portion (the first longitudinal axis extending in an up/down direction relative to Fig. 2);
a second body portion 2 which is elongate in a second longitudinal direction (the second longitudinal direction along the length of the portion 2 relative to Fig. 2) between a first end of the second body portion (the first end being a lower end relative to Fig. 2) and an opposing second end of the second body portion (the second end being an upper end relative to Fig. 2) so as to define a second longitudinal axis extending in the second longitudinal direction between the first end of the second body portion and the second end of the second body portion  (the second longitudinal axis extending along the length of the portion 2 relative to Fig. 2); 
a hinge (defining axis 3; see Figs. 1 and 2) coupled between the first end of the first body portion 1 and the first end of the second body portion 2 (see Fig. 2), the hinge 3 defining a hinge axis that is perpendicular to the first and second longitudinal directions (the hinge axis extending into the page relative to Fig. 2) such that the second body portion 2 is pivotal relative to the first body portion 1 between (i) a closed position in which the second body portion lies substantially parallel to and alongside the first body portion (see Fig. 3 and the page 3 and col. 3, lines 102-109, where the closed position is when the blades 19 enter the slots 16), and (ii) an open position in which the second body portion 2 diverges away from the first body portion 1 from the first end of the second body portion 2 towards the second end of the second body portion 2 (see Fig. 2, showing the open position); 
a supporting surface 13 on the first body portion 1 (see the surface 13 having a curvature in Fig. 3), the supporting surface 13 facing towards the second body portion 2 and being arranged to support the food item 6 on the supporting surface 13 (see Fig. 2), and the supporting surface 13 being curved about the first longitudinal axis oriented in the first longitudinal direction so as to be partly cylindrical in shape (see Fig. 3 – the surface 13 is ‘partly cylindrical’ in shape at least because a cross-section of the surface 13 has a shape of an arc of a cylinder);  
a blade assembly (including only blades 19) consisting of a plurality of lateral blades 19 supported on the second body portion 2 (see Fig. 2), each lateral blade of the plurality of lateral blades 19 extending from the second body portion 2 towards the first body portion 1 from an inner end mounted on the second body portion (the inner ends being right ends of the blades 19 relative to Fig. 2; see also Fig. 1 showing this feature) to an outer end defining a cutting edge thereon (the outer ends being left ends relative to Fig. 2; see col. 3, lines 102-109); and 
the supporting surface 13 including a plurality of slots 16 formed in the supporting surface 13 (see Figs. 1 and 2), all of the slots 16 extending in said lateral direction parallel to the hinge axis (see Figs. 1 and 2); 
each lateral blade of the plurality of blades 19 lying parallel to the hinge axis (see Fig. 1) such that the cutting edges of the lateral blades 19 extend in a lateral direction (a left right direction relative to Fig. 1), the lateral direction being perpendicular to the second longitudinal axis of the second body portion 2 (see Figs. 1 and 2); 
each lateral blade of the plurality of blades 19 spanning a full width of the blade assembly in said lateral direction (this feature is met because, as explained above, the blade assembly includes only the lateral blades 19); 
the lateral blades 19 being spaced apart from the supporting surface 13 in the open position so as to be arranged to receive the food item 6 between the lateral blades 19 and the supporting surface 13 (see Fig. 2); 
the lateral blades 19 being received through the slots 16 in the supporting surface 13 in the closed position (see Figs. 1 and 3 and col. 3, lines 102-109) so as to be arranged to chop the food item 6 supported on the supporting surface 13 into slices as the lateral blades 19 are displaced from the open position to the closed position (see col. 3, lines 102-109).  
Regarding claim 4, Utz discloses that the supporting surface 13 is formed on a base member 4, the base member 4 being received into a channel 12 on the first body portion 1 so as to be readily releasable from the first body portion 1 (see Fig. 2 and page 3, lines 80-84).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US Pat. No. 9,914,229 B2 to Fastabend et al.
Regarding claim 2, Utz discloses that its blades are lateral blades 19 (see Fig. 1). 
Utz fails to disclose that the blades are supported on a frame that is slidably received into a channel on the second body portion so as to be readily releasable from the second body portion as required by claim 2, and that the channel supports the frame for sliding in the second longitudinal direction of the second body portion as required by claim 3.
	Fastabend, though, teaches a chopping apparatus (see Fig. 1) having a frame 18 that is slideably received into a channel 68 on a second body portion 54 so as to be readily releasable from the second body portion 54 (compare Figs. 3 and 4; see also col. 5, lines 33-47) [claim 2] and that the channel 68 supports the frame 18 for sliding in a second longitudinal direction of the upper portion body portion 54 (compare Figs. 3 and 4, where the second longitudinal direction extends between a first or front end relative to Fig. 4 and a second or rear end relative to Fig. 4 of the upper body portion) [claim 3]. Fastabend teaches a configuration where a frame can be secured to an upper body portion of a chopping apparatus by sliding the frame into a channel on the upper body portion and then secured in place by manually rotatable locks 63 (see Fig. 3 and col. 7, lines 24-42).
	It would have been obvious to one of ordinary skill in the art to modify Utz by supporting the lateral blades of Utz on a frame that is slidably received into a channel on the second body portion, where the channel supports the frame for sliding in the second longitudinal direction, in view of the teachings of Fastabend. This modification is advantageous because it allows for a tool-less exchange of the lateral blades from the second body portion, thus allowing for a simple exchange of one type of blade configuration for another. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US Pat. No. 8,739,669 B2 to Engdahl et al.
Regarding claim 5, Utz discloses that the lateral blades 19 include a first group of lateral blades 19 and a second group of lateral blades 19 (the first group including blades 19 near the hinge 3, and the second group including blades 19 near the handle 8), wherein the first group of lateral blades is in proximity to the first end of the second body portion 2 (since the first end is at the hinge and since the first group includes blades 19 adjacent the hinge 3) and the second group of lateral blades is in proximity to the second end of the second body portion 2 (since the second end is adjacent the handle 8 and since the second group includes blades 19 adjacent the handle 8).
Utz fails to disclose that the second group of lateral blades protrudes farther from the second longitudinal axis of the second body portion than the first group of lateral blades.  
Engdahl, though, teaches providing a chopping apparatus (see Fig. 3) with blades 3 arranged in two ‘cycles’ of blades 3 that protrude at increasing distances from a second longitudinal axis of an upper body portion 1 (see Fig. 3 and 6). Engdahl teaches that arranged the blades in cycles, with the blades of each cycle arranged in a stair-formation, is advantageous in order to reduce the required cutting force since not all blades cut simultaneously (see col. 1, lines 17-27).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blades of Utz in at least two cycles where the blades of each cycle protrude in a stair-like formation as taught by Engdahl. This modification is advantageous in order to reduce the cutting force required since not all blades cut simultaneously. Moreover, with this modification, the blades of one cycle that protrude far from the second longitudinal axis can be considered as the ‘second group of lateral blades’ and blades of the other cycle that protrude minimally from the second longitudinal axis can be considered as the ‘first group of lateral blades’, such that the second group of lateral blades protrudes farther from the second longitudinal axis than the first group of lateral blades. Note that not all blades of Utz, as modified, are members of one of the first and second groups – the remaining blades are in addition to the first and second groups.  can be considered as the ‘blades in proximity to the second end’ of the upper body portion, and the blades of the other cycle can be considered as the ‘blades in proximity to the first end’ of the upper body portion (noting that the two cycles of blades retain the alignment parallel to the pivot axis as shown in 2 of Utz). The examiner provides the annotated figure below to help illustrate this concept.

    PNG
    media_image1.png
    315
    882
    media_image1.png
    Greyscale

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utz in view of US Pat. No. 3,580,168 to Zysset.
Regarding claim 6, Utz discloses a handle member 8 fixedly attached to a supporting body portion (in particular, the second body portion 2), the supporting body portion comprising one of the first body portion 1 and the second body portion 2 (in particular, the second body portion 2; see Fig. 2). 
Utz fails to disclose that the handle member extends from the supporting body portion diametrically opposite to the supporting surface in relation to the hinge axis as required by claim 6.
	Zysset, on the other hand, teaches a food processing device having a first body portion (at 1d in Fig. 1) pivotally attached to a second body portion (at 2c in Fig. 1; the pivot being at 3 in Fig. 1) for processing a food item, similar to Utz.  Zysset teaches a handle member 1a that extends in a longitudinal direction of a supporting body portion defined by the first body portion (see Fig. 1) diametrically opposite to a supporting surface (an upper surface of 1d) in relation to the hinge axis (at 3; see Fig. 1). The handle configuration of Zysset is advantageous over that of Utz for multiple reasons. As a first reason, the handle device allows a user to hold the entire chopper in the user’s hand via the handle members, thus enhancing movement of the device. As a second reason, the handle configuration allows a user to close the device with a single handed squeezing motion. As a third reason, the handles allow for improved leverage compared to the handle of Utz in view of the substantial length of the handles of Zysset relative to the lengths of the first and second body portions.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the chopping apparatus of Utz to include a handle configuration as taught by Zysset, which handle configuration includes a handle member extending diametrically opposite to a supporting surface in relation to a hinge axis. This modification allows a user to hold the chopper in one hand during operation, allows a user to close the device with a single-handed squeezing motion, and allows for increased leverage.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new grounds of rejection set forth above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724